                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

Ronnie Odell Taylor,                    )
      Petitioner,                       )
                                        )     No. 1:18-cv-946
-v-                                     )
                                        )     HONORABLE PAUL L. MALONEY
Les Parish,                             )
      Respondent.                       )
                                        )

                                    JUDGMENT

      In accordance with the Court’s Order entered on this date, and pursuant to Fed. R.

Civ. P. 58, JUDGMENT hereby enters.

      IT IS SO ORDERED.

Date: March 25, 2019                                        /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
